 


113 HR 5374 IH: Fairness and Accountability In Rental Assistance Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5374 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Schock introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish a maximum limitation on the amount of the payment standard that may be used with respect to housing choice vouchers provided under the Moving to Work program of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the Fairness and Accountability In Rental Assistance Act of 2014 or the FAIR Assistance Act of 2014. 
2.Limitation on Moving to Work program payment standardsSection 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note; Public Law 104–134; 110 Stat. 1321–281) is amended by adding at the end the following new subsection: 
 
(k)Limitation on rental assistance payment standards 
(1)LimitationIn no case may the payment standard used in connection with a voucher for tenant-based rental assistance provided under the demonstration under this section on behalf of any family that is not a family described in paragraph (2) exceed 120 percent of the fair market rental established pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)) for the applicable market area and size of dwelling unit. 
(2)Excluded familiesA family described in this paragraph is— 
(A)an elderly family (as such term is defined in section 3(b)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)); 
(B)a disabled family (as such term is defined in such section 3(b)(3)); or 
(C)a family that resides, at the time of a major disaster declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), in a principal residence that is located within an area for which such major disaster was declared, and meets such other conditions and requirements as the Secretary may provide, except that this subparagraph shall not apply with respect to any area after the first adjustment to the fair market rental for such area occurring after the declaration of such major disaster.. 
3.ApplicabilityThe amendment made by section 2 shall apply with respect to rental assistance provided under the Moving to Work program pursuant to section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note; Public Law 104–134; 110 Stat. 1321–281) during fiscal year 2015 and thereafter.
 
